DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/17/2022.
Information Disclosure Statement
The information disclosure statement filed 9/27/2019 has been fully considered. An initialed copy of said IDS is enclosed herein.
Drawings
The drawings filed 6/27/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10  and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, said claim is held to be indefinite because it is unclear what is meant be a “low energy embedding powder.”  Said term is not defined in the specification and does not have an art-accepted definition.
With regards to claim 10, said claim is held to be indefinite because it is unclear what is meant by “does not exhibit pressure sensitive properties when tested for adhesion to steel, shear, and/or tack, but holds to skin for at least one minute.”  Specifically, it is unclear what is meant by “does not exhibit pressure sensitive properties” as it is unclear what properties comprise “pressure sensitive properties.”  Furthermore, it is not clear how “adhesion to steel” is measured/determined and what the threshold is for compositions that do/do not exhibit adhesion to steel substrates.  Furthermore, the term “shear, and/or tack” is not clear as the claim fails to define how said properties are tested.  It also is not clear when compositions do/do not exhibit shear and/or tack.  Furthermore, it is unclear how the skilled artisan would make the subjective determination about whether the composition “holds to skin for at least one minute” as the method for making such determination is not claimed or fully disclosed in the specification.
Similarly, with regards to claim 13, it is not clear how “adhesion to steel and/or polypropylene” is measured/determined.  Furthermore, the term “shear, and/or tack” is not clear as the claim fails to define how said properties are tested.  Furthermore, it is unclear how the skilled artisan would make the subjective determination about whether the composition “holds to skin for at least one minute” as the method for making such determination is not claimed or fully disclosed in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 , 11, 12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gueret (US 2005/0191337) in view of Hunter (US 2019/0289968).
Gueret teaches an adhesive composition, comprising: (1) 5-95% of a polymer matrix base adhesive suitable for use on skin and (2) 5-95% of ferromagnetic filler (0016).
	Gueret does not teach that the adhesive utilized should be a pressure sensitive adhesive comprising  polyacrylate, rubber based, polyurethane, epoxy, or silicone, or a mixture thereof, and which is biocompatible as tested by the ISO10993-5 elution toxicity test.  However, Hunter teaches a magnetic adhesive for application on skin.  Hunter teaches that a magnetic dermal adhesive wherein the composition comprises a press sensitive adhesive (0062+) which is dermal compatible (defined as a biocompatibility relative to skin tissue (0029)).  The adhesive composition further comprise magnetic particles (0066+) which may be coated/encapsulated in order to further increase the biocompatibility of the composition (0070).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the composition disclosed in Hunter as the adhesive composition taught in Gueret.  The motivation for doing so would have been Hunter’s composition it taught to have dermal compatibility.  
With regards to claims 2 and 3,  Hunter teaches the adhesive composition is desirably biocompatible.  Hunter further teaches that the magnetic particles may be encapsulated to improve biocompatibility.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made select the matrix resin and particles utilized in the adhesive composition in order to optimize the biocompatibly of the adhesive composition.  The motivation for doing so would have been to ensure dermal compatibility of the composition.
With regards to claim 4, the adhesive of Hunter is understood to be “capable of passing the ISO 10993-5 elution toxicity test with a score of 0 or 1 as provided in the third edition (2009-06-01)” since it is taught to be biocompatible an dermally compatible.  Furthermore, Hunter teaches the ferromagnetic particle may be coated in order to ensure higher biocompatibility.
	With regards to claim 5, Hunter teaches the magnetic filler may be strontium ferrite (0069).
With regards to claim 6, Hunter teaches the magnetic filler is in  powdered form (0068).
	With regards to claim 7, Hunter teaches the powdered strontium ferrite with average particle size between about microns 1.65 to about 4.6 microns.  The examiner takes the position said powder is inherently a is a low energy embedding powder since it is compositionally identical to applicant’s claimed powder.
	With regards to claims 8 and 9, neither reference teaches the claimed magnetic flux limitation.  However, Gueret teaches magnetic flux is known to be proportional to the amount of magnetic filler present in the composition (0014) and it preferably 0.3-10 gauss.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of magnetic powder in the adhesive composition in order to optimize the magnetic flux of the composition.
With regards to claim 11, Gueret teaches the adhesive composition may be applied to a substrate with a thickness in the range of about 0.3 mils to about 7 mils (0039).  Alternatively, Gueret teaches the support layer should have a thickness suitable for providing the desired protective and support functions.  Thus, it would have been obvious to the skilled artisan to vary the thickness of the support in order to obtain the desired protection and support functions.
	With regards to claim 12, Hunter teaches the claimed magnetic filler dry weight percentage (0016)
With regards to claim 14, Gueret teaches a tape including a bio-compatible magnetic adhesive, comprising a bio-compatible adhesive composition including a base pressure sensitive adhesive and a magnetic filler and a substrate laminated with the bio-compatible adhesive.
With regards to claim 15, said tape may further comprise a paper liner (0041).
	With regards to claim 16,  Gueret teaches the substrate may comprise polyester (0038)-herein understood to be sufficiently specific to immediately envisage the use of the specie PET.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN R. KRUER
Examiner
Art Unit 3649



/KEVIN R KRUER/               Primary Examiner, Art Unit 3649